Judgment in favor of the plaintiff in an action brought to recover disability benefits pursuant to the terms of certain policies of life insurance issued by the defendant reversed on the law, with costs, and the complaint dismissed, with costs. In our opinion the plaintiff failed to establish by a fair preponderance of evidence that the disease from which he alleged he was suffering totally disabled him within the definition contained in any of the policies. (Waldman v. Mutual Life Insurance Co. of New York, 252 App. Div. 448; Prudential Ins. Co. of America v. Harris, 254 Ky. 23; 70 S. W. [2d] 949; Elenberg v. Metropolitan Life Ins. Co., 251 App. Div. 443; Luftig v. Travelers Insurance Company [Nos. 1, 2], 253 id. 538.) Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.